Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (WO 2015010542A1) (see provided Translation).

Regarding claims 4 & 9, Wang discloses the equipment of a radio communication system that supports D2D communication and  a synchronization signal transmission method , the user equipment comprising:
a receiver configured to receive a predetermined synchronization signal (second paragraph on page 2, “the receiving end uses the time homology algorithm and the frequency homology algorithm for the same sequence to acquire the peers of the system. When sending the same sequence, the transmitting end needs to have the time 
a synchronization processor (see processor for synchronization on page 6, paragraph 6) configured to perform a process for synchronizing with the predetermined synchronization signal (second paragraph on page 2, “the receiving end uses the time homology algorithm and the frequency homology algorithm for the same sequence to acquire the peers of the system. When sending the same sequence, the transmitting end needs to have the time reference source to calibrate the same signal sent by the transmitting end. The different time reference sources have different precisions, which causes the accuracy of the same signal sent by the transmitting end to be different. The user equipment as the receiver often determines the peer signal based on the strength of the peer signal when determining the peer signal.”); and
.

Allowable Subject Matter
Claims 1-3, 7-8 & 10 are allowed.
Claims 5 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakayama et al. US 2012/0224515 A1 – discloses synchronization without features related to priority and interruption.
Vandwalle et al. (US 2013/0132501 A1) – discloses synchronization of peer-to-peer devices without features related to priority and interruption.
Vandwalle et al. (US 2013/0185373 A1) – discloses synchronization of peer-to-peer devices without features related to priority and interruption.
Tavildar et al. (US 2014/0010108 A1) - discloses synchronization of peer-to-peer devices without features related to priority and interruption.
Vandwalle et al. (US 2015/0006633 A1) - discloses synchronization of peer-to-peer devices without features related to priority and interruption.
Statcey et al. (US 2013/0132502 A1) - discloses synchronization of peer-to-peer devices without features related to priority and interruption.




K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643